                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
               v.                                   ) Case No. 1:15-00023-TWP-DKL-1
                                                    )
ARTHUR EDWARDS,                                     )
                                                    )
       Defendant.                                   )

            ENTRY DENYING MOTION FOR COMPASSIONATE RELEASE

       This matter is before the Court on Defendant Arthur Edwards’ (“Mr. Edwards”) Motion

For Compassionate Release Pursuant to the First Step Act filed on July 22, 2019. (Dkt. 117).

Shortly thereafter, the Court appointed counsel to determine whether Mr. Edwards may be eligible

for compassionate release from incarceration in accordance with Section 603 of the First Step Act

of 2018 (Dkt. 121). On December 9, 2019, Counsel for Mr. Edwards moved to withdraw his

appearance and notified the Court that Mr. Edwards was recently released from incarceration with

the Bureau of Prisons and transferred to a half-way house facility in New Jersey. (Dkt. 129).

Incarceration in the Bureau of Prisons is a requirement for Compassionate Release consideration.

Because he is no longer incarcerated, Mr. Edwards Motion for Compassionate Release is DENIED

as moot.

       SO ORDERED.

Date: 1/2/2020
DISTRIBUTION:

Arthur Edwards
#66851-050
20 Toler Place
Newark, NJ 07114


All ECF parties




                   2
